EXHIBIT 10.1

 

FORM OF CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Change of Control Severance Agreement (the “Agreement”) is entered into
this          day of                , 20   (the “Effective Date”) between
                                (“Executive”) and Keysight Technologies, Inc., a
Delaware corporation (the “Company”).  This Agreement is intended to provide
Executive with the compensation and benefits described herein upon the
occurrence of specific events following a change of control of the ownership of
the Company (defined as “Change of Control”).

 

RECITALS

 

A.                                    As is the case with most, if not all,
publicly-traded businesses, it is expected that the Company from time to time
may consider or may be presented with the need to consider the possibility of an
acquisition by another company or other change in control of the ownership of
the Company.  The Board of Directors of the Company (the “Board”) recognizes
that such considerations can be a distraction to Executive and can cause the
Executive to consider alternative employment opportunities or to be influenced
by the impact of a possible change in control of the ownership of the Company on
Executive’s personal circumstances in evaluating such possibilities.  The Board
has determined that it is in the best interests of the Company and its
shareholders to assure that the Company will have the continued dedication and
objectivity of Executive, notwithstanding the possibility, threat or occurrence
of a Change of Control of the Company.

 

B.                                    [Moreover, the Employee Matters Agreement
between Agilent Technologies, Inc. (“Agilent”) and the Company, dated as of
August 1, 2014 entered into in connection with the distribution to Agilent
shareholders of all the outstanding common stock of the Company, provides that
the Company shall use its reasonable best efforts to cause each employee of the
Company who is party to a change in control severance agreement with Agilent
(including Executive) to enter into a change in control severance agreement with
the Company.](1)

 

C.                                    The Board has discretion to determine
which Eligible Officers (as defined in Section 7.10) may receive a change of
control severance agreement and has determined that it is in the best interest
of the Company and its shareholders to enter into this Agreement with Executive
to incentivize the continuation of Executive’s employment and to provide
motivation to maximize the value of the Company upon a Change of Control for the
benefit of its shareholders.

 

D.                                    The Board believes that it is important to
provide Executive with certain benefits upon Executive’s termination of
employment in certain instances prior to, upon or following a Change of Control
that provide Executive with enhanced financial security and incentive and
encouragement to Executive to remain with the Company notwithstanding the
possibility of a Change of Control.

 

--------------------------------------------------------------------------------

(1)  Include bracketed language for persons with Agilent CIC Agreements.

 

--------------------------------------------------------------------------------


 

E.                                    At the same time, the Board expects the
Company to receive certain benefits in exchange for providing Executive with
this measure of financial security and incentive under the Agreement. 
Therefore, the Board believes that Executive should provide various specific
commitments which are intended to assure the Company that Executive will not
direct Executive’s skills, experience and knowledge to the detriment of the
Company for a period not to exceed the period during which payments are being
made to Executive under this Agreement.

 

F.                                     Certain capitalized terms used in this
Agreement are defined in Article VII.

 

The Company and Executive hereby agree as follows:

 

ARTICLE I.

 

EMPLOYMENT BY THE COMPANY

 

1.1                               Executive is currently employed by the Company
as an Eligible Officer.

 

1.2                               Executive shall be entitled to the rights and
benefits of this Agreement and this Agreement may not be terminated, except as
otherwise provided in Section 4.5, if Executive is an Eligible Officer as of
immediately prior to a Change of Control, or, if earlier, immediately prior to a
termination of Executive’s employment that results in an Anticipatory
Termination (the “Section 1.2 Time”).

 

1.3                               The Company and Executive each agree and
acknowledge that Executive is employed by the Company as an “at-will” employee
and that either Executive or the Company has the right at any time to terminate
or to change Executive’s employment with the Company, or to determine that
Executive is no longer an Eligible Officer regardless of the continued
employment of Executive with or without cause or advance notice, for any reason
or for no reason.  The Company and Executive wish to set forth the compensation
and benefits which Executive shall be entitled to receive in the event that
Executive’s employment with the Company terminates under the circumstances
described in Article II of this Agreement.

 

1.4                               The duties and obligations of the Company to
Executive under this Agreement shall be in consideration for Executive’s
continued employment with the Company, Executive’s compliance with the
obligations described in Section 4.2, and Executive’s execution of the Release
described in Section 4.3.  The Company and Executive agree that Executive’s
compliance with the obligations described in Section 4.2 and Executive’s
execution and non-revocation of the Release described in Section 4.3 are
preconditions to Executive’s entitlement to the receipt of benefits under this
Agreement and that these benefits shall not be earned unless all such conditions
have been satisfied through the scheduled date of payment.  The Company hereby
declares that it has relied upon Executive’s commitments under this Agreement to
comply with the requirements of Article IV, and would not have entered into this
Agreement in the absence of such commitments.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II.

 

TERMINATION EVENTS

 

2.1                               Involuntary Termination Upon or Following
Change of Control.

 

(a)                                 The Company may involuntarily terminate
Executive’s employment with the Company and its subsidiaries at any time.  In
the event Executive’s employment with the Company and its subsidiaries is
involuntarily terminated by the Company without Cause either (i) at the time of
or within twenty-four (24) months following the occurrence of a Change of
Control, (ii) within three (3) months prior to a Change of Control, whether or
not such termination is at the request of an “Acquiror”, or (iii) at any time
prior to a Change of Control, if such termination is at the request of an
Acquiror, then, upon the later of Executive’s termination date and such Change
of Control, such termination of employment will be a Termination Event and the
Company shall pay Executive the compensation and benefits described in and at
the times provided under Article III.  For all purposes of this Agreement the
term “Acquiror” is either a person or a member of a group of related persons
representing such group that in either case obtains effective control of the
Company in the transaction or a group of related transactions constituting the
Change of Control.

 

(b)                                 In the event Executive’s employment with the
Company and its subsidiaries is either involuntarily terminated by the Company
with Cause at any time, or is involuntarily terminated by the Company without
Cause at any time other than under the circumstances described in
Section 2.1(a), then such termination of employment will not be a Termination
Event, Executive will not be entitled to receive any payments or benefits under
the provisions of this Agreement, and the Company will cease paying compensation
and providing benefits to Executive as of Executive’s termination date.

 

2.2                               Voluntary Termination Upon or Following Change
of Control; Death; Disability.

 

(a)                                 Executive may voluntarily terminate
Executive’s employment with the Company and its subsidiaries at any time.  In
the event Executive voluntarily terminates Executive’s employment within three
(3) months following the occurrence of an event constituting Good Reason and on
account of an event constituting Good Reason, which event occurs either (i) at
the time of or within twenty-four (24) months following the occurrence of a
Change of Control, (ii) within three (3) months prior to a Change of Control,
whether or not such termination is at the request of an “Acquiror”, or (iii) at
any time prior to a Change of Control, if such triggering event or Executive’s
termination is at the request of an Acquiror, then, upon the later of
Executive’s termination date and such Change of Control, such termination of
employment will be a Termination Event and the Company shall pay Executive the
compensation and benefits described in and at the times provided under
Article III.

 

(b)                                 In the event (i) Executive voluntarily
terminates Executive’s employment for any reason other than on account of an
event constituting Good Reason under the circumstances described in
Section 2.2(a), or (ii) Executive’s employment terminates on account of either
death or Disability, then such termination of employment will not be a
Termination

 

3

--------------------------------------------------------------------------------


 

Event, Executive will not be entitled to receive any payments or benefits under
the provisions of this Agreement, and the Company will cease paying compensation
and providing benefits to Executive as of Executive’s termination date.

 

ARTICLE III.

 

TERMINATION COMPENSATION AND BENEFITS

 

3.1                               Right to Benefits.  If a Termination Event
occurs, Executive shall be entitled to receive the benefits described in this
Agreement so long as Executive complies with the restrictions and limitations
set forth in Article IV; provided, further, that (a) Executive must execute the
Release, (b) the time period for revocation of the Release must expire without
revocation by the Executive within sixty (60) days immediately following the
Termination Event (the  “Release Deadline”) and (c) the Release shall remain in
effect at the time that the benefits of this Article III are paid.  If a
Termination Event does not occur, Executive shall not be entitled to receive any
benefits described in this Agreement, except as otherwise specifically set forth
herein.

 

3.2                               Severance.  Upon the occurrence of a
Termination Event, Executive shall receive the Applicable Multiple times the sum
of Executive’s Base Salary plus Target Bonus.  Amounts to be paid under this
section shall be paid in a lump sum no later than five (5) business days after
the Release Deadline.

 

3.3                               Health Insurance Coverage.  Upon the
occurrence of a Termination Event, Executive shall be entitled to receive a
payment equal to the Health Expense Benefit.  The purpose of the Health Expense
Benefit is to assist Executive with healthcare expenses, including additional
health plan premium payments that may result from the occurrence of a
Termination Event.  Amounts to be paid under this section shall be paid in a
lump sum no later than five (5) business days after the Release Deadline.

 

This Section 3.3 provides only for the Company’s payment of the Health Expense
Benefit.  This Section 3.3 does not affect the rights of Executive or
Executive’s covered dependents under any applicable law with respect to health
insurance continuation coverage.

 

3.4                               Stock Award Acceleration.  Executive’s stock
options which are outstanding as of the date of the Termination Event (the
“Stock Options”) and that are not subject to performance-based vesting shall
become fully vested upon the occurrence of the Termination Event and exercisable
so long as Executive complies with the restrictions and limitations set forth in
Article IV.  The maximum period of time during which the Stock Options shall
remain exercisable, and all other terms and conditions of the Stock Options,
shall be as specified in the relevant Stock Option agreements and relevant stock
plans under which the Stock Options were granted.  The term “Stock Options”
shall not include any rights of Executive under the Company’s employee stock
purchase plan.

 

Executive’s restricted stock awards or restricted stock units awards (“RSUs”)
that are outstanding as of the date of the Termination Event (“Restricted
Stock”) and that are not subject to performance-based vesting shall become fully
vested and, in the case of restricted stock, free

 

4

--------------------------------------------------------------------------------


 

from any contractual rights of the Company to repurchase or otherwise reacquire
the Restricted Stock as a result of Executive’s termination of employment.  All
shares of Restricted Stock or shares underlying RSUs which have not yet been
delivered to Executive or Executive’s designee (whether because subject to joint
escrow instructions or otherwise) shall be delivered to Executive or Executive’s
designee as soon as administratively feasible after the occurrence of a
Termination Event.

 

The treatment of Executive’s other awards, if any, outstanding under the 2014
Equity and Incentive Compensation Plan of the Company, or any successor plan
thereto (together the “Stock Plan”), at the time of the Termination Event,
including without limitation Stock Options, shares of Restricted Stock and RSUs
that are subject to performance-based vesting, performance share awards and
awards which may be settled in cash, shall be governed by the applicable award
agreement.

 

Notwithstanding the above, if (i) Executive held unvested awards issued under
the Stock Plan at the time of a Termination Event which is an Anticipatory
Termination, (ii) such awards are forfeited or expire at or following such
Anticipatory Termination, and before the applicable Change of Control, and
(iii) such awards would have become vested on Executive’s date of termination on
account of such Termination Event had it not been an Anticipatory Termination
(such forfeited awards, the “Forfeited Equity”), then Executive shall receive a
lump sum amount equal to the value of the Forfeited Equity no later than five
(5) business days after the Release Deadline.  For purposes of the preceding
sentence, the value of the Forfeited Equity shall equal to (i) in the case of an
award other than Stock Options, the fair market value, as determined under the
terms of the Stock Plan, of the shares as to which the award would have become
vested had such Termination Event not been an Anticipatory Termination,
determined as of the Change of Control, and (ii) in the case of a Stock Option, 
the fair market value, as determined under the Stock Plan, of the shares as to
which the Stock Option would have become vested had such Termination Event not
been an Anticipatory Termination, determined as of the Change of Control, less
the exercise price of such Stock Option (but in no event less than zero).

 

3.5                               Bonus.  If a Termination Event occurs,
Executive shall receive a pro-rated bonus under any bonus plan applicable to
Executive, for the performance period in which  Executive’s termination of
employment occurs.  The amount of the bonus shall be calculated under the terms
of such bonus program as established by the Company, including whether or not,
or to what degree, any performance-based conditions have been met, and shall be
equal to the amount of the bonus Executive would have been paid under the terms
of such bonus program had Executive continued Executive’s employment with the
Company until the end of such performance period multiplied by a fraction in
which (i) the numerator is the number of days from and including the first day
of the performance period until and including the date of the Executive’s
termination of employment, and (ii) the denominator is the number of days in the
performance period.  Such bonus shall be paid on the date Executive would have
received the bonus if the termination of employment had not occurred during such
performance period; provided, however, that in any event such bonus will be paid
no later than two and one-half (2 1/2) months after the end of the calendar year
in which the Termination Event occurs.  Such amount shall be reduced (but not
below zero) by any bonus actually paid to Executive prior to the Termination
Event in respect of such performance period.  Executive’s rights to the payment
provided in this Section 3.5 shall

 

5

--------------------------------------------------------------------------------


 

not be terminated by the application of Section 4.2 of this Agreement.  This
Section 3.5 shall not apply to awards issued pursuant to the Stock Plan.

 

3.6                               Mitigation.  Except as otherwise specifically
provided herein, Executive shall not be required to mitigate damages or the
amount of any payment provided under this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided for under this
Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer or by retirement benefits after the date of the
Termination Event, or otherwise.

 

3.7                               Compliance with Section 409A.  In the event
that (i) one or more payments of compensation or benefits received or to be
received by Executive pursuant to this Agreement (“Agreement Payment”) would
constitute deferred compensation subject to Section 409A of the Code and
(ii) Executive is deemed at the time of such termination of employment to be a
“specified employee” under Section 409A(a)(2)(B)(i) of the Code, then such
Agreement Payment shall not be made or commence until the earlier of (i) the day
following the expiration of the six (6)-month period measured from the date of
Executive’s “separation from service” (as such term is at the time defined in
Treasury Regulations under Section 409A of the Code) with the Company or
(ii) such earlier time permitted under Section 409A of the Code and the
regulations or other authority promulgated thereunder; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to Executive under Section 409A of the Code, including (without
limitation) the additional twenty percent (20%) tax for which Executive would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral.  During any period in which an Agreement Payment to Executive is
deferred pursuant to the foregoing, Executive shall be entitled to interest on
the deferred Agreement Payment at a per annum rate equal to the highest rate of
interest applicable to six (6)-month non-callable certificates of deposit with
daily compounding offered by the following institutions:  Citibank N.A., Wells
Fargo Bank, N.A. or Bank of America, on the date of such separation from
service.  Upon the expiration of the applicable deferral period, any Agreement
Payment which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
Executive or Executive’s beneficiary in one lump sum, including all accrued
interest.

 

Termination of employment (and corollary terms) for purposes of this Agreement
shall mean a separation from service within the meaning of Treasury Regulation
§ 1.409A-1(h).  Executive shall not be deemed to have separated from service if
Executive continues to provide services to the Company at an annual rate that is
fifty percent or more of the services rendered, on average, during the
immediately preceding three full years of employment with the Company (or if
employed by the Company less than three years, such lesser period); provided,
however, that a separation from service will be deemed to have occurred if
Executive service with the Company is reduced to an annual rate that is less
than twenty percent of the services rendered, on average, during the immediately
preceding three full years of employment with the Company (or if employed by the
Company less than three years, such lesser period).  For purposes of this
Section 3.7 only and for determining whether an Executive has experienced a
separation from service, the “Company” shall mean the Company and its affiliates
that are treated as a single employer under section 414(b) or (c) of the Code.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

LIMITATIONS AND CONDITIONS ON BENEFITS; AMENDMENT OF AGREEMENT

 

4.1                               Reduction in Payments and Benefits;
Withholding Taxes.  The benefits provided under this Agreement are in lieu of
any benefit provided under any other severance plan, program or arrangement of
the Company in effect at the time of a Termination Event; provided, however,
that if Executive is entitled to other severance benefits, including, without
limitation, under any employment contract, severance plan or applicable law,
such Executive shall be entitled to receive only the benefit under this
Agreement or such other severance benefit, whichever is greater as determined by
the Board or its designee.  Notwithstanding the foregoing, where such other
severance benefit is less than the benefit under this Agreement, but is
(i) required to be paid pursuant to applicable non-U.S. law or (ii) nonqualified
deferred compensation subject to Section 409A of the Code, the Executive shall
be entitled to receive the benefit under this Agreement with the amount to be
paid pursuant to Sections 3.2, 3.3 and 3.5 offset by the amount of cash payable
under such other severance benefit.  The Company shall withhold appropriate
federal, state or local income, employment and other applicable taxes from any
payments hereunder.

 

4.2                               Obligations of Executive.

 

(a)                                 For two years following the Termination
Event, Executive agrees not to personally solicit any of the employees either of
the Company or of any entity in which the Company directly or indirectly
possesses the ability to determine the voting of 50% or more of the voting
securities of such entity (including two-party joint ventures in which each
party possesses 50% of the total voting power of the entity) to become employed
elsewhere or provide the names of such employees to any other company which
Executive has reason to believe will solicit such employees.

 

(b)                                 Following the occurrence of a Termination
Event, Executive agrees to continue to satisfy Executive’s obligations under the
terms of the Company’s standard form of Proprietary Information and
Non-Disclosure Agreement previously executed by Executive (or any comparable
agreement subsequently executed by Executive in substitution or supplement
thereto).  Executive’s obligations under this Section 4.2(b) shall not be
limited to the Term.

 

(c)                                  It is expressly understood and agreed that
although Executive and the Company consider the restrictions contained in this
Section 4 to be reasonable, if a final judicial determination is made by a court
of competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against Executive,
the provisions of this Agreement shall not be rendered void, but shall be deemed
amended to apply as to such maximum time or territory and to such maximum extent
as such court may judicially determine or indicate to be enforceable. 
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Following a Termination Event, Executive
agrees not to make any public statement or statements to the press concerning
Keysight, its business objectives, its management practices, or other sensitive
information without first receiving Keysight’s written approval.  Executive
further agrees to take no action which would cause Keysight or its employees or
agents any embarrassment or humiliation or otherwise cause or contribute to
Keysight’s or any such person’s being held in disrepute by the general public or
Keysight’s employees, clients, or customers.

 

(e)                                  Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 4.2(a) or Section 4.2(b) would be inadequate and, in
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall, with respect to a breach or threatened breach of
Section 4.2(a) or Section 4.2(b) only, obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction, or any other equitable remedy which may then be available.

 

4.3                               Employee Release Prior to Receipt of
Benefits.  Prior to the receipt of any benefits under this Agreement on account
of the occurrence of a Termination Event, Executive shall execute an employee
release substantially in the form attached hereto as Exhibit A (“Release”) as
shall be determined by the Company.  Executive shall have twenty-one (21) days
(or such longer period, not to exceed forty-five (45) days, determined by the
Company) after receipt of the form of Release from the Company to consider
whether to execute the Release, and Executive may revoke the Release within
seven (7) days after its execution.  In the event that Executive has not
received a form of Release from the Company by the tenth (10th) day following
the Termination Event, Executive may execute the form of Release attached hereto
as Exhibit A (which shall be deemed received by Executive on the tenth (10th)
day following the Termination Event and be deemed acceptable to the Company). 
In the event Executive does not execute the Release within the twenty-one (21)
day period (or such longer period, not to exceed forty-five (45) days,
determined by the Company), or if Executive revokes the Release within the seven
(7) day period, no benefits shall be payable under this Agreement and this
Agreement shall be null and void.  Such seven (7) day period in which a Release
may be revoked must have expired not later than sixty (60) days immediately
following the Termination Event without revocation by the Executive in order for
Executive to receive the benefits described in this Agreement.  Nothing in this
Agreement shall limit the scope or time of applicability of the Release once it
is executed and not timely revoked.

 

4.4                               Parachute Payments.  In the event that the any
payments or benefits received or to be received by Executive pursuant to this
Agreement or otherwise (a) constitute “parachute payments” within the meaning of
Section 280G of the Code, as determined by the accounting firm that audited the
Company prior to the Change of Control or another nationally known accounting or
employee benefits consulting firm selected by the Company prior to such Change
of Control (the “Accounting Firm”) and (b) but for this Section 4.4, would, in
the judgment of the Accounting Firm, be subject to the excise tax imposed by
Section 4999 of the Code by reason of Section 280G of the Code, then Executive’s
benefits under this Agreement shall be payable either:  (i) in full, or (ii) as
to such lesser amount which would result in no portion of such payments or
benefits being subject to the excise tax under Section 4999 of the Code, as
determined by the Accounting Firm, whichever of the foregoing amounts, taking
into account the

 

8

--------------------------------------------------------------------------------


 

applicable federal, state and local income and employment taxes and the excise
tax imposed by Section 4999, results in the receipt by Executive, on an
after-tax basis, of the greatest amount of benefits under this Agreement, as
determined by the Accounting Firm, notwithstanding that all or some portion of
such benefits may be taxable under Section 4999 of the Code.  In the event that
a lesser amount is paid under clause (b)(ii) above, then the elements of
Executive’s payments hereunder shall be reduced in such order (A) as the Company
determines, in its sole discretion, has the least economic detriment to
Executive and (B) which does not result in the imposition of any tax penalties
under Section 409A on the Executive.  To the extent the economic impact of
reducing payments from one or more elements is equivalent and subject to
clause (B) of the preceding sentence, the reduction may be made pro rata by the
Company in its sole discretion.

 

4.5                               Amendment or Termination of This Agreement. 
The Company may make amendments to this Agreement without the consent of
Executive which are non-material and which are not adverse to Executive to the
extent necessary or advisable to comply with laws.  Any other changes to or,
termination of, this Agreement may be made only upon the mutual written consent
of the Company and Executive; provided, however, that only prior to the
Section 1.2 Time, the Company may unilaterally terminate this Agreement
following eighteen (18) months’ prior written notice to Executive.  If the
Company makes any changes to this Agreement without the consent of Executive
pursuant to the first sentence of this Section 4.5 it shall provide prompt
written notice and a copy of such change to Executive.

 

ARTICLE V.

 

OTHER RIGHTS AND BENEFITS NOT AFFECTED

 

5.1                               Nonexclusivity.  Nothing in the Agreement
shall prevent or limit Executive’s continuing or future participation in any
benefit, bonus, incentive or other plans, programs, policies or practices
provided by the Company and for which Executive may otherwise qualify, nor shall
anything herein limit or otherwise affect such rights as Executive may have
under any stock option or other agreements with the Company; provided, however,
that subject to Section 4.1, any benefits provided hereunder shall be in lieu of
any other severance benefits to which Executive may otherwise be entitled,
including without limitation, under any employment contract or severance plan. 
Except as otherwise expressly provided herein, amounts which are vested benefits
or which Executive is otherwise entitled to receive under any plan, policy,
practice or program of the Company at or subsequent to the date of a Termination
Event shall be payable in accordance with such plan, policy, practice or
program.

 

5.2                               Employment Status.  This Agreement does not
constitute a contract of employment or impose on Executive any obligation to
remain as an employee, or impose on the Company any obligation (i) to retain
Executive as an employee, (ii) to change the status of Executive as an at-will
employee, or (iii) to change the Company’s policies regarding termination or
alteration of employment.

 

9

--------------------------------------------------------------------------------


 

ARTICLE VI.

 

NON-ALIENATION OF BENEFITS

 

No benefit hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to do so
shall be void.

 

ARTICLE VII.

 

DEFINITIONS

 

For purposes of the Agreement, the following terms shall have the meanings set
forth below:

 

7.1                               “Agreement” means this Change of Control
Severance Agreement.

 

7.2                               “Anticipatory Termination” means a Termination
Event described in clause (ii) or (iii) of Section 2.1(a) or clause (ii) or
(iii) of Section 2.1(b).

 

7.3                               “Applicable Multiple” means with respect to:

 

(i)                                     the Chief Executive Officer, three (3);

 

(ii)                                  a Section 16 Officer (other than the Chief
Executive Officer) or other Senior Vice President, two (2); and

 

(iii)                               Level II Executive, Level III Executive, or
other Board appointed officers, one (1);

 

based on Eligible Officer status determined immediately prior to the Section 1.2
Time.

 

7.4                               “Base Salary” means Executive’s annual salary
(excluding, without limitation, bonus, any other incentive or other payments,
stock option exercises, and equity compensation vesting or share delivery) from
the Company at the time of the occurrence of the Change of Control or
Executive’s termination of employment, whichever is greater.

 

7.5                               “Cause” means  (i) conviction of any felony or
any crime involving moral turpitude or dishonesty; (ii) repeated unexplained or
unjustified absences from the Company; (iii) refusal or willful failure to act
in accordance with any specific lawful direction or order of the Company or
stated written policy of the Company which has a material adverse effect on the
Company’s business or reputation; (iv) a material and willful violation of any
state or federal law which if made public would materially injure the business
or reputation of the Company; (v) participation in a fraud or act of dishonesty
against the Company which has a material adverse effect on the Company’s
business or reputation; (vi) conduct by Executive which the Board determines
demonstrates gross unfitness to serve; or (vii) intentional, material violation
by Executive of any contract between Executive and the Company or any statutory
duty of Executive to the Company that is not corrected within thirty (30) days
after written notice to Executive thereof.  Whether or not the actions or
omissions of Executive constitute “Cause”

 

10

--------------------------------------------------------------------------------


 

within the meaning of this Section 7.5 shall be decided by the Board based upon
a reasonable good faith investigation and determination.  Disability of
Executive shall not constitute “Cause.”

 

7.6                               “Change of Control” means the occurrence of
any of the following events:

 

(i)                                     The sale, exchange, lease or other
disposition or transfer of all or substantially all of the consolidated assets
of the Company to a person or group (as such terms are defined or described in
Sections 3(a)(9) and 13(d)(3) of the Exchange Act) which will continue the
business of the Company in the future; or

 

(ii)                                  A merger or consolidation involving the
Company in which the shareholders of the Company immediately prior to such
merger or consolidation are not the beneficial owners (within the meaning of
Rules 13d-3 and 13d-5 promulgated under the Exchange Act) of more than 75% of
the total voting power of the outstanding voting securities of the corporation
resulting from such transaction in substantially the same proportion as their
ownership of the total voting power of the outstanding voting securities of the
Company immediately prior to such merger or consolidation; or

 

(iii)                               The acquisition of beneficial ownership
(within the meaning of Rules 13d-3 and 13d-5 promulgated under the Exchange Act)
of at least 25% of the total voting power of the outstanding voting securities
of the Company by a person or group (as such terms are defined or described in
Sections 3(a)(9) and 13(d)(3) of the Exchange Act); or

 

(iv)                              Individuals who, as of November 1, 2014,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to November 1, 2014 whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person or group (as
such terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act) other than the Board.

 

7.7                               “Code” means Internal Revenue Code of 1986, as
amended.

 

7.8                               “Company” means Keysight Technologies, Inc., a
Delaware corporation, and any successor thereto.

 

7.9                               “Disability” means the inability of the
Executive to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

 

7.10                        “Eligible Officer” means the Chief Executive Officer
of the Company, a Section 16 Officer, other Senior Vice President, a Level II
Executive, a Level III Executive, or other Board appointed officer.

 

11

--------------------------------------------------------------------------------


 

7.11                        “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

7.12                        “Level II Executive or Level III Executive” means an
employee of the Company as designated by the Company as either a Level II
Executive or Level III Executive.

 

7.13                        “Good Reason” means (i) a more than $10,000
reduction of Executive’s rate of compensation as in effect immediately prior to
the Effective Date of this Agreement or in effect immediately prior to the
occurrence of a Change of Control, whichever is greater, other than reductions
in Base Salary that apply broadly to employees of the Company or reductions due
to varying metrics and achievement of performance goals for different periods
under variable pay programs; (ii) either (A) failure to provide a package of
benefits which, taken as a whole, provides substantially similar benefits to
those in which Executive is entitled to participate in the day prior to the
occurrence of the Change of Control (except that employee contributions may be
raised to the extent of any cost increases imposed by third parties) or (B) any
action by the Company which would significantly and adversely affect Executive’s
participation or reduce Executive’s benefits under any of such plans in
existence the day prior to the Change of Control, other than changes that apply
broadly to employees of the Company; (iii) change in Executive’s duties,
responsibilities, authority, job title, or reporting relationships resulting in
a significant diminution of position, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith which is remedied by
the Company within thirty (30) days after notice thereof is given by Executive;
(iv) Executive’s relocate to a worksite that is more than 35 miles from
Executive’s prior worksite, unless Executive consents to such relocation;
(v) failure or refusal of a successor to the Company to assume the Company’s
obligations under this Agreement, as provided in Section 8.7; or (vi) material
breach by the Company or any successor to the Company of any of the material
provisions of this Agreement.  For purposes of clause (iii) of the immediately
preceding sentence, Executive’s duties, responsibilities, authority, job title
or reporting relationships shall not be considered to be significantly
diminished (and therefore shall not constitute “Good Reason”) so long as
Executive continues to perform substantially the same functional role for the
Company as Executive performed immediately prior to the occurrence of the Change
of Control, even if the Company becomes a subsidiary or division of another
entity.

 

To constitute “Good Reason”, the Executive must notify the Company of any event
purporting to constitute Good Reason within 60 days following the Executive’s
knowledge of its existence, and the Company shall have 30 days in which to
correct or remove such Good Reason, or such event shall not constitute Good
Reason.

 

7.14                        “Health Expense Benefit” means with respect to:

 

(i)                                     the Chief Executive Officer, any other
Section 16 officer or Senior Vice President, Eighty-Thousand U.S. Dollars
($80,000); and

 

(ii)                                  a Level II Executive or Level III
Executive, or other Board appointed officer, Forty-Thousand U.S. Dollars
($40,000);

 

based on Eligible Officer status determined immediately prior to the Section 1.2
Time.

 

7.15                        “Release” has the meaning set forth in Section 4.3.

 

12

--------------------------------------------------------------------------------


 

7.16                        “Section 16 Officer” means a person who has been
determined by the Company to be an “officer” of the Company for purposes of
Section 16 of the Exchange Act.

 

7.17                        “Target Bonus” means that amount (expressed as a
percentage of Executive’s Base Salary) equal to Executive’s “target bonus” as
defined under the Company’s Performance-Based Compensation Plan for Covered
Employees (or the comparable term or standard under the Company’s cash incentive
plan in effect at the time of Executive’s termination of employment if the
Performance-Based Compensation Plan for Covered Employees is no longer in effect
at such time) as set for Executive by the Compensation Committee of the Board or
other authorized body covering the twelve-month period ending at the end of the
performance period during which Executive’s termination of employment occurs.

 

7.18                        “Termination Event” means an involuntary termination
of employment described in Section 2.1(a) or a voluntary termination of
employment described in Section 2.2(a).

 

ARTICLE VIII.

 

GENERAL PROVISIONS

 

8.1                               Notices.  Any notices provided hereunder must
be in writing and such notices or any other written communication shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by telex, facsimile or email) or the third day after mailing by first
class mail, to the Company at its primary office location and to Executive at
Executive’s address as listed in the Company’s payroll records.  Any payments
made by the Company to Executive under the terms of this Agreement shall be
delivered to Executive either in person or at such address as listed in the
Company’s payroll records.

 

8.2                               Severability.  It is the intent of the parties
to this Agreement that whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

8.3                               Waiver.  If either party should waive any
breach of any provisions of this Agreement, that party shall not thereby be
deemed to have waived any preceding or succeeding breach of the same or any
other provision of this Agreement.

 

8.4                               Complete Agreement.  This Agreement, including
Exhibit A, constitutes the entire agreement between Executive and the Company
and it is the complete, final, and exclusive embodiment of their agreement with
regard to this subject matter.  It is entered into without reliance on any
promise or representation other than those expressly contained herein.

 

8.5                               Counterparts.  This Agreement may be executed
in separate counterparts, any one of which need not contain signatures of more
than one party, but all of which taken together will constitute one and the same
Agreement.

 

13

--------------------------------------------------------------------------------


 

8.6                               Headings.  The headings of the Articles and
Sections hereof are inserted for convenience only and shall neither be deemed to
constitute a part hereof nor to affect the meaning thereof.

 

8.7                               Successors and Assigns.  This Agreement is
intended to bind and inure to the benefit of and be enforceable by Executive and
the Company, and their respective successors, assigns, heirs, executors and
administrators, except that Executive may not delegate any of Executive’s duties
hereunder and may not assign any of Executive’s rights hereunder without the
written consent of the Company, which consent shall not be withheld
unreasonably.  Any successor to the Company (whether direct or indirect and
whether by purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets shall assume the
Company’s obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession.  For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets,
whether or not such successor executes and delivers an assumption agreement
referred to in the preceding sentence or becomes bound by the terms of this
Agreement by operation of law or otherwise.

 

8.8                               Attorney Fees.  If either party hereto brings
any action to enforce such party’s rights hereunder, the prevailing party in any
such action shall be entitled to recover such party’s reasonable attorneys’ fees
and costs incurred in connection with such action.

 

8.9                               Arbitration.  In order to ensure rapid and
economical resolution of any dispute which may arise under this Agreement,
Executive and the Company agree that any and all disputes or controversies,
arising from or regarding the interpretation, performance, enforcement or
termination of this Agreement shall submitted to JAMS for non-binding mediation
in San Francisco, California.  If complete agreement cannot be reached within 60
days after the date of submission to mediation, any remaining issues will be
submitted to JAMS to be resolved by final and binding arbitration under the JAMS
Arbitration Rules and Procedures for Employment Disputes.  The reference to JAMS
shall refer to any successor to JAMS, if applicable.  BY ENTERING INTO THIS
AGREEMENT, THE COMPANY AND EXECUTIVE ACKNOWLEDGE THAT THEY ARE WAIVING THEIR
RIGHT TO JURY TRIAL OF ANY DISPUTE COVERED BY THIS AGREEMENT.

 

8.10                        Choice of Law.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
the law of the State of California.

 

8.11                        Construction of Agreement.  In the event of a
conflict between the text of the Agreement and any summary, description or other
information regarding the Agreement, the text of the Agreement shall control.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
day and year written above.

 

Keysight Technologies, Inc.,

 

EXECUTIVE

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

Signature

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

15

--------------------------------------------------------------------------------


 

Exhibit A

 

GENERAL RELEASE AND AGREEMENT

 

This General Release and Agreement (the “Agreement”) is made and entered into by
                                                (“Executive”).  The Agreement is
part of an agreement between Executive and Keysight Technologies, Inc.
(“Keysight”) to terminate Executive’s employment with Keysight on terms that are
satisfactory both to Keysight and to Executive.  Therefore, Executive agrees as
follows:

 

1.                                      Executive agrees to attend a Functional
Exit Interview on                  , 20   at which time all company property and
identification will be turned in and the appropriate personnel documents will be
executed.  Executive agrees to remove all personal effects from Executive’s
current office within seven days of signing this agreement and in any event not
later than                  , 20  .

 

2.                                      Executive, on behalf of Executive’s
heirs, estate, executors, administrators, successors and assigns does fully
release, discharge, and agree to hold harmless Keysight, its officers, agents,
employees, attorneys, subsidiaries, affiliated companies, successors and assigns
from all actions, causes of action, claims, judgments, obligations, damages,
liabilities, costs, or expense of whatsoever kind and character which he may
have, relating to, arising out of, or connected with any other matter or event
occurring prior to the execution of this Agreement whether or not brought before
any judicial, administrative, or other tribunal, including but not limited to:

 

a.                                      any claims relating to employment
discrimination on account of race, sex, age, national origin, creed, disability,
or other basis, whether or not arising under the Federal Civil Rights Acts, the
Age Discrimination in Employment Act, California Fair Employment and Housing
Act, the Rehabilitation Act of 1973, the Americans With Disabilities Act, any
amendments to the foregoing laws, or any other federal, state, county,
municipal, or other law, statute, regulation or order relating to employment
discrimination;

 

b.                                      any claims relating to pay or leave of
absence arising under the Fair Labor Standards Act, the Family Medical Leave
Act, and any similar laws enacted in California;

 

c.                                       any claims for reemployment, salary,
wages, bonuses, vacation pay, stock options or other equity-based compensation,
acquired rights, appreciation from stock options or other equity-based
compensation, benefits or other compensation of any kind; and

 

d.                                      any claims relating to, arising out of,
or connected with Executive’s employment with Keysight, whether or not the same
be based upon any alleged violation of public policy; compliance (or lack
thereof) with any internal Keysight policy, procedure, practice or guideline; or
any oral, written, express, and/or implied employment contract or agreement, or
the breach of any terms thereof, including but not limited to, any implied
covenant of good faith and fair dealing; or any

 

--------------------------------------------------------------------------------


 

federal, state, county or municipal law, statute, regulation, or order whether
or not relating to labor or employment.

 

The foregoing release shall not apply to (i) Executive’s rights under the Change
of Control Severance Agreement between Executive and the Company (the “Change of
Control Agreement”); (ii) Executive’s rights under any employee benefit plan
sponsored by the Company; (iii) Executive’s rights to indemnification under the
Company’s bylaws or other governing instruments or under any agreement
addressing indemnification between Executive and the Company or under any merger
or acquisition agreement addressing such subject matter; (iv) Executive’s rights
of insurance under any liability policy covering the Company’s officers or
(v) claims which Executive may not release as a matter of law, including, but
not limited to, indemnification claims under applicable law.

 

3.                                      Executive represents and warrants that
Executive has not assigned any claim or authorized any other person or entity to
assert any claim on Executive’s behalf.  Further, Executive agrees that under
this Agreement Executive waives any claim for damages incurred at any time in
the future because of alleged continuing effects of past wrongful conduct
involving any such claims and any right to sue for injunctive relief against the
alleged continuing effects of past wrongful conduct involving such claims.

 

4.                                      In entering into this Agreement, the
parties have intended that this Agreement be a full and final settlement of all
matters, whether or not presently disputed, that could have arisen between them.

 

5.                                      Executive understands and expressly
agrees that this Agreement extends to all claims of every nature and kind
whatsoever, known or unknown, suspected or unsuspected, past or present and all
rights under Section 1542 of the California Civil Code and/or any similar
statute or law or any other jurisdiction are hereby expressly waived.  Such
section reads as follows:

 

“Section 1542.  A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected his settlement with
the debtor.”

 

6.                                      It is expressly agreed that the claims
released pursuant to this Agreement include all claims against individual
employees of Keysight and its affiliate, whether or not such employees were
acting within the course and scope of their employment.

 

7.                                      Executive agrees that the terms, amount
and fact of settlement shall be confidential unless Keysight needs to make any
required disclosure of any agreements between Keysight and Executive. 
Therefore, except as may be necessary to enforce the rights contained herein in
an appropriate legal proceeding or as may be necessary to receive professional
services from, an attorney, accountant, or other professional adviser in order
for such adviser to render professional services, Executive agrees not to
disclose any information concerning

 

2

--------------------------------------------------------------------------------


 

this Agreement or the Change of Control Agreement to anyone, including, but not
limited to, past, present and future employees of Keysight, until such time of
the public filings.

 

8.                                      At Keysight’s request, Executive shall
cooperate fully in connection with any legal matter, proceeding or action
relating to Keysight.

 

9.                                      The terms of this Agreement are intended
by the parties as a final expression of their agreement with respect to such
terms as are included in this Agreement and may not be contradicted by evidence
of any prior or contemporaneous agreement.  The parties further intend that this
Agreement constitutes the complete and exclusive statement of its terms and that
no extrinsic evidence whatsoever may be introduced in any judicial or other
proceeding, if any, involving this Agreement.  No modification of this Agreement
shall be effective unless in writing and signed by both parties hereto.

 

10.                               It is further expressly agreed and understood
that Executive has not relied upon any advice from Keysight and/or its attorneys
whatsoever as to the taxability, whether pursuant to federal, state, or local
income tax statutes or regulations or otherwise, of the payments made under the
Change of Control Agreement and that Executive will be solely liable for all tax
obligations, if any, arising from payment of the sums specified in the Change of
Control Agreement and shall hold Keysight harmless from any tax obligations
arising from said payment.

 

11.                               If there is any dispute arising out of or
related to this Agreement, which cannot be settled by good faith negotiation
between the parties, such dispute will be submitted to JAMS for non-binding
mediation in San Francisco, California.  If complete agreement cannot be reached
within 60 days of submission to mediation, any remaining issues will be
submitted to JAMS for final and binding arbitration pursuant to JAMS Arbitration
Rules and Procedures for Employment Disputes.  The reference to JAMS shall refer
to any successor to JAMS, if applicable.  BY ENTERING INTO THIS AGREEMENT,
EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO JURY TRIAL
OF ANY DISPUTE COVERED BY THIS AGREEMENT.

 

12.                               The following notice is provided in accordance
with the provisions of Federal Law:

 

You have up to twenty-one days (21) days from the date this General Release and
Agreement is given to you in which to accept its terms, although you may accept
it any time within those twenty-one days.  You are advised to consult with an
attorney regarding this Agreement.  You have the right to revoke your acceptance
of this Agreement at any time within seven (7) days from the date you sign it,
and this Agreement will not become effective and enforceable until this seven
(7) day revocation period has expired.  To revoke your acceptance, a written
notice of revocation must be received by Keysight, addressed to Keysight
Technologies, Inc., Attention:  General Counsel located at 1400 Fountaingrove
Parkway, Santa Rosa, CA  95403 on or before the seventh day after you sign this
Agreement.

 

3

--------------------------------------------------------------------------------


 

EXECUTIVE FURTHER STATES THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT WITH
THE ATTORNEY OF EXECUTIVE’S CHOICE, THAT EXECUTIVE HAS CAREFULLY READ THIS
AGREEMENT, THAT EXECUTIVE HAS HAD AMPLE TIME TO REFLECT UPON AND CONSIDER ITS
CONSEQUENCES, THAT EXECUTIVE FULLY UNDERSTANDS ITS FINAL AND BINDING EFFECT,
THAT THE ONLY PROMISES MADE TO EXECUTIVE TO SIGN THIS AGREEMENT ARE THOSE STATED
ABOVE OR IN THAT CHANGE OF CONTROL SEVERANCE AGREEMENT BETWEEN KEYSIGHT AND
EXECUTIVE, AND THAT EXECUTIVE IS SIGNING THIS AGREEMENT VOLUNTARILY.

 

IN WITNESS WHEREOF, this Agreement has been executed in duplicate originals on
the date indicated below, and shall become effective as indicated above.

 

EXECUTIVE

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

4

--------------------------------------------------------------------------------